
	

114 S2296 IS: Workforce Health Improvement Program Act of 2015
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2296
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand workplace health incentives by equalizing the
			 tax consequences of employee athletic facility use.
	
	
		1.Short title
 This Act may be cited as the Workforce Health Improvement Program Act of 2015. 2.Employer-provided off-premises athletic and fitness facility services (a)Treatment as fringe benefitSubparagraph (A) of section 132(j)(4) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)In generalGross income shall not include— (i)the value of any on-premises athletic facility provided by an employer to the employees of the employer, and
 (ii)so much of the fees, dues, or other membership expenses paid by an employer on behalf of the employees of the employer for membership in or use of an athletic or fitness facility described in subparagraph (C) as does not exceed $900 per year per employee on behalf of whom such amounts are paid..
 (b)Athletic or fitness facilitiesParagraph (4) of section 132(j) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Athletic or fitness facilityFor purposes of subparagraph (A)(ii), an athletic or fitness facility described in this subparagraph is a facility—
 (i)which provides instruction in a program of physical exercise, offers facilities for the preservation, maintenance, encouragement, or development of physical fitness, or serves as the site of such a program of a State or local government,
 (ii)which is not a private club owned and operated by its members, (iii)which does not offer golf, hunting, sailing, or riding facilities,
 (iv)the health or fitness component of which is not incidental to its overall function and purpose, and (v)which is fully compliant with applicable Federal and State anti-discrimination laws.
						.
 (c)Exclusion applies to highly compensated employees only if no discriminationParagraph (1) of section 132(j) of the Internal Revenue Code of 1986 is amended— (1)by striking Paragraphs (1) and (2) of subsection (a) and inserting Subsections (a)(1), (a)(2), and (j)(4), and
 (2)by striking Exclusions under subsection (a)(1) and (2) in the heading and inserting Certain exclusions. (d)Employer deduction (1)In generalParagraph (3) of section 274(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: The preceding sentence shall not apply to amounts to which section 132(j)(4)(A)(ii) applies..
 (2)Conforming amendmentThe last sentence of paragraph (4) of section 274(e) of such Code is amended by striking subsection (a)(3) and inserting the first sentence of subsection (a)(3). (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
